Citation Nr: 1127585	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-40 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for asthma.

2.  Whether the reduction of the disability rating for the Veteran's service-connected cervical spine rating, from 20 percent to 10 percent, was proper.

3.  Entitlement to service connection for residuals of a right elbow fracture, secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from July 1988 to September 1998; he was discharged and awarded disability severance pay by the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2007, the RO denied an increased rating for asthma, proposed to decrease the rating for cervical spine disability, and denied service connection for residuals of a right elbow fracture.  The RO later reduced the rating for the cervical spine from 20 percent to 10 percent, effective December 1, 2007, in a September 2007 rating decision.  In February 2008, however, the RO changed the effective date for the rating decrease for the cervical spine to January 2, 2008.  

The Veteran requested a hearing on his VA Form 9 submitted in December 2007, but later withdrew that request in a written statement received in March 2008.


FINDINGS OF FACT

1.  Prior to May 2, 2008, the Veteran's service-connected asthma was manifested by pulmonary function studies showing FEV-1 of 71 percent and an FEV-1/FVC of 80 and 93 percent predicted, and daily use of inhalational or oral bronchodilator therapy, as well as a prescription for inhalational anti-inflammatory medication, with poor medication compliance.

2.  On and after May 2, 2008, the Veteran has sought treatment for asthma exacerbations on three occasions within a seven-month time frame, requiring emergency treatment and systemic corticosteroid treatment on two occasions, and has continued to have poor medication compliance.

3.  Since the date of the initial grant of service connection in December 2003, the Veteran's cervical spine disability has not shown any sustained improvement, and it has been more often than not manifested by symptoms including limitation of motion and neuropathy into the bilateral upper extremities.

4.  Based upon the preponderance of the competent and probative evidence of record, any residuals of a right elbow injury were not caused or aggravated by the service-connected left knee disability; nor is there any relationship between any residuals of a right elbow injury and active naval service or any incident thereof.  

5.  In a February 2005 statement, prior to the promulgation of a decision in the appeal, the Veteran's prior authorized representative withdrew the Veteran's service connection claim for a deviated septum on his behalf.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for asthma, for the period prior to May 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6602 (2010).

2.  Giving the benefit of the doubt to the Veteran, the criteria for an evaluation of 60 percent, but no higher, for asthma, effective May 2, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6602 (2010).

3.  Based upon applicable rating criteria, the rating for the cervical spine disability was improperly reduced from 20 percent to 10 percent effective from January 2, 2008, and the 20 percent evaluation for the disorder must be restored, effective from that date.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2010).

4.  Residuals of a right elbow injury were not incurred in or aggravated by service, nor are they due to, the result of, or aggravated by the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for a deviated nasal septum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In December 2006, February 2007, and May 2008 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions dated in May 2007, September 2007, and February 2008, the December 2007 SOC, and SSOCs dated in July 2008 and January 2009 explained the basis for the RO's actions, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

The Veteran has advanced theories of entitlement for service connection for residuals of a right elbow fracture that include as secondary to his service-connected left knee disability.  The VA notice letters provided to him do not include the criteria for substantiating a service connection claim on a secondary basis.  The Board, however, finds that the Veteran has not been prejudiced by this deficiency.  He asserted his theories of entitlement for the residuals of a right elbow injury on written statements, and demonstrated understanding of the nature of a secondary service connection claim.  He also is represented by a qualified veterans service organization representative, who is presumed to have knowledge of the applicable criteria for the Veteran's claim and to have communicated this information to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 438- 439 (2006); see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Therefore, the Board determines that the lack of notice for substantiating the criteria for a secondary service connection claim constitutes harmless error.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the letters dated in December 2006 and February 2007.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran also was afforded VA examinations in May 2007 addressing the asthma and cervical spine disabilities.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran's representative argued, in a May 2011 Appellant's Brief, that the Veteran's last examination was over 48 months ago and that the Veteran claimed that his disability was worse than when originally rated.  The record shows that the Veteran sought emergency treatment for his asthma in September 2008 and November 2008, subsequent to his last VA examination in May 2007.  Although the duty to obtain an examination is generally triggered by competent lay or medical evidence of a worsening in the severity of the disability since the last examination, in this case, there is additional medical evidence that is sufficient for the Board to properly rate the Veteran's asthma.  Specifically, the medical findings reported in the emergency treatment received in September and November 2008, in addition to a May 2008 pulmonary consult, have been considered by the Board in our current assessment that an increased rating of 60 percent for asthma is warranted, effective from May 2008.  Although the 2008 emergency room treatment did not include pulmonary function studies, the Veteran was shown to have unlabored respirations in November 2008.  The May 2008 pulmonary consultation also showed the lungs to be clear to percussion and auscultation, with regular rhythm and rate.  In addition, the May 2008 and November 2008 treatment records noted that systemic corticosteroids were prescribed for the Veteran's asthma, which is a factor in the criteria considered in the rating code for asthma.  The Board finds that the medical evidence of record is sufficient for the Board to rate the Veteran's increased rating claim for asthma and, with full consideration of VAOPGCPREC 11-95 (1995) and Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), additional examination is not necessary to make a decision with respect to the claim.

The RO did not afford the Veteran a VA examination for residuals of a right elbow disability, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the Veteran fractured his right elbow in June 2003 in a bicycle accident, there is no indication that this injury was a result of his service-connected left knee disability; nor is there any evidence of a relationship between service and any residuals of a right elbow injury, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Bronchial asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602.  A 30 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 56-to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required. 

A 60 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician are required for exacerbations, or; if intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required. 

A maximum 100 percent evaluation is warranted for bronchial asthma where pulmonary function testing shows an FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.

VA amended the ratings schedule concerning respiratory conditions effective October 6, 2006.  However, the added provisions only apply to respiratory conditions that are evaluated under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840- 6845. 

B.  Facts and Analysis

The RO originally granted service connection for asthma in August 1998, assigning a 10 percent evaluation.  In December 2001, the RO granted an increased rating of 30 percent for asthma, effective April 23, 2001.

The Veteran filed an increased rating claim for asthma in November 2006.  In January 2007, he stated that his asthma had worsened since his last evaluation and that the frequency of his visits to the emergency room for asthma attacks had increased in the last year or two.  He further mentioned that he had to use a breathing machine in his home.  The Veteran's wife submitted a statement received in June 2008 that family activities were very restricted because of the Veteran's asthma.  Specifically, she stated that he could not go on bike rides or do any other physical activities such as skiing or going for hikes or walks.  She indicated that the Veteran's lungs were so weak that even laughing hard would require him to take his Albuterol.  She stated that he had a severe attack once a month, which required him to use the nebulizer and sit at home for hours, or go to the emergency room.

In May 2007, VA received private treatment records, which showed that he had gone to the emergency room for his asthma in February 2004, September 2004, January 2005, May 2005 (twice), and in June 2005.  Each time, the Veteran was treated with systemic corticosteroids (either Medrol or prednisone, orally).  

The Veteran underwent VA examination in May 2007.  It was noted that he had acute asthma attacks one or two times per year and had less than one clinic visit per year for the exacerbations.  Between asthma attacks, the asthma was noted as normal.  The examiner further mentioned that the Veteran did not have dyspnea on exertion and rode his bicycle in a road marathon in 2001.  The Veteran reportedly denied shortness of breath with exertion.  Pulmonary function tests showed FEV-1 of 71 percent and an FEV-1/FVC of 80 and 93 percent predicted.  Midexpiratory flow was 56 percent of predicted.  Oxygen saturation in room air was 97 percent.  The impression was an obstructive pattern with mild impairment and a significant response to bronchodilator.

A March 2008 VA treatment record notes that the Veteran had been receiving a prescription for Montelukast and that a pulmonary consult was recommended.

A May 2008 VA pulmonary consultation report notes that the Veteran was there for a refill on his Singulair/Montelukast prescription, even though he had it at home and had not been using for the past two weeks.  He wheezed every day, which was relieved by Albuterol, which he generally used about once or twice daily.  He had Foradil but rarely used it and also Aerobid/Flunisolide MDI but was not using it.  He stated that he stopped taking his Singulair because his wife said it made him "crabby."  He indicated that sometimes he would get chest tightness that was always relieved by his regular use of the Albuterol.  He could not tell the physician why he stopped the Aerobid MDI or why the Foradil was "hit-and-miss."  He reported that he would occasionally get dyspnea on exertion, relieved by Albuterol.  He denied chronic/productive cough.  The examiner commented that the Veteran clearly had inadequately controlled asthma and it had been that way for years.  He had been using daily Albuterol for years; to what extent his noncompliance was contributory remained to be seen.  The examiner determined that the Veteran was not a candidate for Montelukast/Singulair at that time.  The assessment was acute/subacute asthma, dyspnea, wheezing, and noncompliance with inhaled medications (Flunisolide MDI, Formoterol Aerolozier, and Montelukast).  The plan was for a Medrol dosepack; resume Formoterol/Foradil; start Mometasone/ Asmanex Twisthaler; and discontinue Aerobid/Flunisolide MDI and Montelukast/Singulair in the setting of inadequately controlled asthma.

In September 2008, a VA emergency care progress note shows the Veteran had complaints of chest tightness, shortness of breath, wheezing at night, and non-productive cough with activity over the past one week.  He had a history of asthma and his symptoms tended to get worse this time of year.  He had been using his Albuterol inhaler more over the past one week.  He also had a home nebulizer device but his medication was quite old so he had thrown it out some time ago.  The assessment was asthma with bronchitis.  The plan was for Albuterol inhaler, Azithromycin tablets, and Ipratropium Bromide inhaled solution.

A November 2008 VA urgent care note shows the Veteran had complaints of headaches and worsening asthma.  He admitted that he did not use his asthma medications as directed.  He used his Albuterol MDI approximately every hour but still woke up wheezing at night and having difficulty breathing.  He used the Formeterol "when I think of it," which he admitted was not very often.  He used the Mometasone "sometimes in the morning, sometimes at night."  He indicated that he could not tell that he was inhaling anything with the Mometasone and felt that it did not make a difference.  When asked about his medication pattern he said, "This is just me."  The active outpatient medications included Methylprednisolone tablets with tapered doses.  The assessment was asthma, not well controlled, probably due to nonadherence to recommended therapeutic regimen.  The Veteran was cautioned about the short and long-term effects of undertreating his asthma and strongly advised to make an appointment with his primary care physician to discuss his asthma.

The only pulmonary function study of record does not meet the criteria for a rating higher than 30 percent under DC 6602.  In fact, the findings of FEV-1 of 71 percent and an FEV-1/FVC of 80 and 93 percent predicted would warrant a 10 percent rating under DC 6602.  The record further shows the Veteran's daily use of inhalational or oral bronchodilator therapy and that he is prescribed inhalational anti-inflammatory medication, as well, though his medication compliance is poor.  As the pulmonary functions studies do not show severe impairment, the only way the Veteran could receive the next higher 60 percent rating is if he had at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic corticosteroids.

The record shows that the Veteran had a history of frequent visits to the emergency room from February 2004 to June 2005, and that each time he was treated with Medrol and prednisone orally (i.e., systemic corticosteroids).  However, there has been a three-year gap in treatment, when the Veteran did not receive care for his asthma.  The May 2007 VA examination report noted that he did not have any dyspnea on exertion and the examiner even seemed to question the Veteran's diagnosis of asthma, noting that he had participated in a bicycle marathon in 2001 after his "asthma" diagnosis in 1998.  However, a May 2008 VA pulmonary consult shows the Veteran reported occasional dyspnea on exertion and he was started on a Medrol pack (i.e., systemic corticosteroid).  In September 2008, he visited the emergency room for worsening asthma and again in November 2008.  In November 2008, he was prescribed Methylprednisolone tablets on tapered doses (i.e., systemic corticosteroid).  

Thus, the record shows that from February 2004 to June 2005 (more than one year prior to the Veteran's increased rating claim on November 29, 2006), the Veteran had five visits to the emergency room and was prescribed systemic corticosteroids each time.  In 2008, the Veteran sought hospital treatment for his asthma three times including two visits to the emergency room for asthma exacerbations, and was prescribed systemic corticosteroids on two occasions.  While it appears that the Veteran's lack of compliance in taking his medication might have some effect on the severity of the Veteran's asthma, the appropriate role of the Board is not to monitor a claimant's medication compliance before determining the severity of a service-connected disability.

The Veteran would have met the criteria for a 60 percent rating for his asthma based on the emergency treatment he received from February 2004 to June 2005, because there are multiple findings of visits to the emergency room for asthma exacerbations that required systemic corticosteroid treatment.  However, the records reflecting the private emergency treatment were not received by VA until May 2007.  See 38 C.F.R. §§ 3.157, 3.400(o).

There is no record of any treatment for the Veteran's asthma from June 2005 to May 2008.  On the Veteran's November 2006 claim, he noted that he had gone to the emergency room for asthma attacks and referenced the private emergency treatment provided in 2004 and 2005.  However, he did not indicate any further medical visits for his asthma, and there are none reflected in the record until May 2008 when he had a pulmonary consult and was prescribed Medrol.  He underwent VA examination in May 2007 and no emergency treatment or monthly doctor's visits were noted.  He reported one to two acute asthma attacks per year and less than one clinical visit per year.  During that time, the Veteran reportedly was still using daily bronchodilator inhalational therapy.  The May 2007 VA examiner found that the Veteran had an obstructive pattern with mild impairment.  These findings do not meet the criteria for a 60 percent rating and instead more closely approximate the criteria for a 30 percent rating for asthma under DC 6602.  See 38 C.F.R. § 4.7.  Thus, effective prior to May 2, 2008, the date of the pulmonary consult, a 30 percent rating is warranted.  

Effective May 2, 2008, the Veteran was prescribed systemic corticosteroids for his asthma exacerbation, in the form of Medrol.  He also received corticosteroids in the form of methylprednisolone for an exacerbation in November 2008 and was additionally seen on an emergency basis in September 2008 for his asthma.  While this shows two courses of systemic corticosteroids in 2008 (rather than three as noted in the rating criteria) and there are no monthly visits to the hospital, he received emergency care three times within a seven-month time frame and on two of those occasions required systemic corticosteroids treatment.  Resolving all doubt in the Veteran's favor, these findings more closely approximate the criteria for a 60 percent rating for asthma, effective May 2, 2008.

A 100 percent rating is not warranted for this disability.  Although pulmonary function studies were not performed in 2008, the May 2008 VA pulmonary consult noted that the lungs were clear to percussion and auscultation, with regular rhythm and rate.  The September 2008 VA emergency record further mentioned that the Veteran was not high risk and that his vital respiratory reading was 18.  The November 2008 VA emergency care record notes that the lungs had unlabored respirations.  The Veteran is not shown as having any findings of respiratory failure.  Also, none of the records mention that daily use of systemic high dose corticosteroids or immuno-suppressive medications was required.  Therefore, the rating criteria for a 100 percent rating under DC 6602 are met.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for his asthma, and that the manifestations of the disability are not in excess of those contemplated by the assigned ratings.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  A May 2007 VA examination report unrelated to the disability on appeal notes that the Veteran was employed as service advisor for selling autos part-time and also notes that he went to school full-time  There is no indication that the Veteran's asthma has caused marked interference with his employment.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered and applied "staged" ratings for his service connected asthma, as the Court indicated can be done in this type of case.  Specifically, effective prior to May 2, 2008, a 30 percent rating remains in place; and effective May 2, 2008, a 60 percent rating is assigned.  Based upon the record, we find that at no time during the relevant claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record does not show, however, nor does the Veteran contend, that he is unemployable as a result of his asthma.  Therefore, any inferred TDIU claim is inapplicable for the disability on appeal.

As to the assigned ratings, the Veteran is competent to report symptoms associated with his service-connected asthma, and the Board has considered these reports in the above-assessment.  The Veteran reported in January 2007 that the frequency of his emergency treatment for asthma had increased.  His wife also stated in June 2008 that the Veteran had a severe attack once a month.  This type of impairment is considered in the 60 percent rating assigned in this decision, effective May 2, 2008.  Even though the Veteran's statement was dated prior to the effective date for the increased rating, the medical evidence does not support a 60 percent rating until May 2008, as discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

To the extent that ratings higher than 30 and 60 percent are not assigned for asthma for the relevant time periods, the preponderance of the evidence is against the claim for a higher evaluation for the service-connected asthma; there is no reasonable doubt to be resolved; and an increased rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.



III.  Rating Reduction

A.  Applicable Law

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 20 percent rating, reduced to 10 percent in the September 2007 rating decision on appeal, had been in effect for just over five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply, and VA must determine that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Moreover, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, supra, at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Evaluations for cervical strain are assigned pursuant to 38 C.F.R. § 4.71a, DC 5237.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5237 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degree; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5237 (2010)).  See following notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
					.	.	.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

B.  Facts and Analysis

Turning to the merits of this claim, the Veteran contends that the RO's reduction of his cervical spine evaluation from 20 percent to 10 percent should not have been effectuated.  Specifically, in July 2007, the Veteran submitted a statement that his neck was worse than ever and that when he drove his car his neck would get stiff and sore and cause headaches.  He also contended that he sustained nerve damage as a result of his neck injury and that his arms would go numb when he drove a car.  He stated in October 2007 that his quality of life had suffered and the activities he enjoyed with his family were too painful to endure.  In June 2008, he asserted that he woke up several times during the night to allow his hands to regain feeling and that he could make his hands go numb by turning his neck or holding his arms in certain positions.  He stated that he had a hard time working with his hands above his head and felt pain when turning his neck from side to side.  He further indicated that he believed his cervical strain would only get worse with time until he had surgery to relieve the strain on his nerves.

The Veteran's representative argued in the May 2011 Brief that the reduction was improper because it was based on one examination in over five years.  The representative asserted that the provisions of 38 C.F.R. § 3.344 required that the entire record of examination and the medical/industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations.  The representative noted that the reduction was based on one examination, which was contrary to the provisions, and that this did not satisfy the requirement of sustained or material improvement in a disability.  

The 20 percent rating which the Veteran seeks to have restored was awarded based on an October 2003 VA examination.  At the time, he reported that his neck stiffness had become progressively worse since service, and was associated with sharp pain in the back of the neck.  He indicated that occasionally the pain would shoot through his lower extremities like electric shock.  On physical examination, the Veteran had a moderate degree of tenderness on palpation of the cervical spine.  There was no gross deformity noted.  Forward flexion was to 20 degrees; extension to 15 degrees; lateral bending to 25 degrees; and rotation to 40 degrees.  He was not able to do repetitive movements because of severe discomfort on movement of the neck.  A computed tomography (CT) scan of the neck was reviewed, which showed some straightening of the normal cervical lordosis that might be secondary to neck spasm.  The diagnosis was cervical strain.  It was noted that the Veteran had no prior abnormalities of the cervical spine.

The rating reduction was based on the results of a May 2007 VA examination.  The examination report noted that the Veteran had strained his cervical spine in 2001 when he hit his head after falling off of a bicycle.  There was no history reported of numbness or paresthesias.  On objective evaluation of the cervical sacrospinalis, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Inspection of the spine was normal, with normal posture, head position, and symmetry in appearance.  Muscle tone was normal and the detailed sensory and reflex examination was normal.  There was no cervical spine ankylosis.  Active and passive range of motion showed that forward flexion was from 0 to 45 degrees; extension was from 0 to 45 degrees; right and left lateral flexion was from 0 to 45 degrees; and right and left lateral rotation was from 0 to 75 degrees.  There was no pain on motion or after repetitive use and active and passive range of motion was the same.  It was noted that the Veteran held his muscles very tightly but through the discussion regarding bicycling and his family riding bicycles, he loosened up.  His range of motion was tested again with normal results.  X-ray examination showed a normal cervical spine.  The diagnosis was cervical strain.  There were no significant effects on the Veteran's usual occupation as service advisor for a motor company.

A July 2007 private magnetic resonance imaging (MRI) report shows moderate right C3-4 and mild right C6-7 neural foraminal stenosis secondary to mild facet and uncovertabral hypertrophy.  

In February 2008, the Veteran was seen at the VA emergency room with complaints of numbness in the hands and problems gripping since he started doing neck exercises.  On physical examination, there was mild cervical paraspinous tenderness with very minimal decrease in cervical range of motion due to tightness in the neck.  The assessment was that the upper extremity numbness was likely due to nerve impingement.  A separate February 2008 VA progress note shows, however, that neurologic examination was not suggestive of radiculopathy.  Results from the MRI listed in the consult also were not found to be highly suggestive of radiculopathy.  Thus, it was determined that in the absence of any neurologic abnormalities on physical examination, it was unlikely that an electromyographic study would provide useful information.  

A March 2008 VA primary care note shows an assessment of hand numbness and questionable cervical radiation.  The bilateral upper extremities were without pain, swelling, or tenderness to the joints.  It was noted that the spine had full range of motion; but it was also noted that the neck had some restricted range of motion in rotation and some hyperextension.  The Veteran complained that when the neck hurt, he would get a headache.

An April 2008 VA primary care note indicated that the Veteran had been going to physical therapy with some relief until three days prior when he woke up with numbness in the thumb, index, and long finger.  A primary care note the next day indicates that the neck pain was improving.  It was noted that another MRI report might be warranted but the Veteran wanted to wait until his physical therapy sessions were finished.  

After considering the pertinent medical history as detailed above, the Board agrees with the Veteran's representative that the reduction of the Veteran's disability rating from 20 percent to 10 percent, in the September 2007 rating decision, was improper.  Although the May 2007 VA examination report did show improvement in the cervical spine in that there was no limitation in range of motion and no neurological impairment, the subsequent July 2007 MRI report noted neural foraminal stenosis on the cervical spine.  The Veteran also was seen in the emergency department of the VA hospital in February 2008 with complaints of numbness in his hands after moving his neck, and with minimal decrease in range of motion.  The assessment was that the upper extremity numbness was likely due to nerve impingement. 

Moreover, although a separate February 2008 VA progress note shows that neurologic examination was not suggestive of radiculopathy, and that the results from the MRI listed in the consultation also were not highly suggestive of radiculopathy, there was no rationale provided for this opinion.  Therefore, there is no reason shown to value this opinion over the opinion that found that the upper extremity numbness was likely due to the nerve impingement.  The March 2008 VA primary care note continues to shows that the Veteran had some decrease in range of motion.  Thus, the February 2008, March 2008, and April 2008 VA treatment records show that the improvement previously noted in the May 2007 VA examination report was not sustained and that there was therefore not actual improvement demonstrated.  Dofflemyer, supra.

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  Peyton, supra.  With all due respect for the decision of the RO, the Board believes that standard had not been herein met.  We find that there was insufficient basis for finding that the Veteran's symptoms had improved on a sustainable level, and thus, the reduction from 20 to 10 percent was neither supportable nor appropriate under pertinent cited guidelines.

IV.  Service connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that his service-connected left knee disability caused his right elbow injury.  Specifically, he asserts that when riding a bicycle with his family in June 2003 (after service) his left knee gave out, which caused his left foot to slip off the pedal, causing him to fall and fracture his right elbow.  He submitted a statement in June 2008 saying he continued to be unable to straighten his right arm and his elbow would lock intermittently resulting in a popping sensation and pain.  He strongly felt that his right elbow injury was a direct result of the service-connected left knee disability.

A June 7, 2003, private hospital record notes the Veteran had "wrecked" his bicycle the previous night.  He had an abrasion on his forearm and was not able to rotate his forearm without causing pain at the elbow.  It was noted that he had a past medical history of bad knees and was treated at the VA hospital.  (It was also noted that he had asthma.)  X-ray examination revealed a radial head fracture.  The Veteran was given a sling and told to ice and elevate.

A June 10, 2003, VA emergency room record notes that the Veteran had fallen off of his bicycle on June 6 and was seen on June 7, 2003, for right elbow pain.  X-rays revealed a right radial head fracture, nondisplaced.  The Veteran was prescribed a sling but he was not wearing it because he stated that it was "too hot."  He came to the VA emergency room for "follow-up."  He had no paresthesias.  He requested pain medication.  On objective evaluation, the right elbow had mild diffuse edema and full range of motion.

There are no further treatment records for the right elbow.  In March 2008, a VA primary care note shows the Veteran had a past medical history of a right elbow fracture.  On review of the musculoskeletal system, he denied any arthralgia, arthritis, or muscle weakness.  The bilateral upper extremities were without pain, swelling, or tenderness to the joints.  This is in contrast to the statement he submitted in June 2008 that he continued to be unable to straighten his arm and had locking, popping, and pain in the elbow.

In reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Veteran does not argue, nor does the record show, any relationship between any residuals of a right elbow fracture and service.  The STRs are negative for any findings of injury to the right elbow, although the enlistment and separation examination both note a scar on the right elbow.  He denied any and all joint injuries or chronic complaints at entry into service.  After his separation from active duty service in September 1998, there is no mention of any right elbow injury until he fractured the elbow in June 2003, five years later.  Thus, continuity of a right elbow disability since service also has not been supported by the evidence, including any statements by the Veteran.

Moving to consideration of secondary service connection, there also is no medical evidence that the service-connected left knee disability caused the Veteran to fracture his right elbow.  While the June 2003 medical records note that the Veteran fell off of his bicycle and fractured his right elbow, and also that there was a history of a left knee disability, the Veteran did not state on the treatment record, nor is there any indication reported by treating medical personnel, that the right elbow fracture was caused by the left knee disability.  

In addition, there is no medical evidence of any current residuals of the right elbow fracture.  The Veteran denied any arthralgia, arthritis, or muscle weakness in March 2008 and his bilateral upper extremities were found to be without pain, tenderness, or swelling.  While he stated in June 2008 that he continued to have symptoms in the right elbow, there is no record of him receiving any kind of medical treatment for the elbow since June 2003.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical causation or etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  


In the present case, the Veteran's bicycle accident when he says that he fell when his left knee gave out and his left foot slipped causing injury to the right elbow, is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the private and VA emergency room treatment records in June 2003 for the elbow do not mention any indication that the right elbow injury happened as a result of the left knee disability.  The most recent evidence since the present claim in January 2007 also does not mention any current impairment with respect to the right elbow.  Although the Veteran stated in June 2008 that he continued to have complaints regarding the right elbow, he did not find that the impairment was severe enough to seek any medical attention.

While he is apparently sincere in his beliefs, in light of these factors, any current statements to the effect that residuals of a right elbow fracture are associated with his left knee disability, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints that the left knee disability caused his right elbow injury at the time of the injury, or any treatment for the right elbow subsequent to the June 2003 injury is more probative than his current recollection as to symptoms experienced.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the right elbow injury to the left knee disability.  Accordingly, an association between any residuals of a right elbow injury and the left knee disability are not established by either the competent evidence or the Veteran's own statements.

As noted, there is no objective evidence supporting a finding that that his left knee disability caused or aggravated the residuals of a right elbow injury.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, an elbow disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claim for service connection for residuals of a right elbow injury under the direct and secondary theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

V.  Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2010).

The Veteran's previous authorized representative submitted a written statement dated in February 2005 noting that the Veteran wished to withdraw his service connection claim for deviated septum, loss of the nose.  

Because the Veteran has withdrawn his appeal as to the above issue, there remain no allegations of error of fact or law for appellate consideration on that issue, and the Board does not have further jurisdiction.



ORDER

Entitlement to an evaluation in excess of 30 percent for asthma, effective prior to May 2, 2008, is denied.

Entitlement to an evaluation of 60 percent for asthma, effective from May 2, 2008, is granted, subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Restoration of the Veteran's 20 percent disability rating for service-connected cervical spine disability is granted, effective from the date of reduction, January 1, 2008, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Entitlement to service connection for residuals of a right elbow fracture, secondary to a service-connected left knee disability, is denied.

The appeal with respect to the claim of service connection for deviated septum is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


